EXHIBIT 10.1






February 19, 2010






PRIVATE AND CONFIDENTIAL






Mr. John Perry






RE: Employment Letter






Dear John:




I am pleased to provide you an offer of employment for the position of Chief
Financial Officer with an anticipated start date of March 15, 2010. You will,
report directly to me, Nick Goodman, CEO of Raser Technologies (Raser) for
overall performance and functional guidance and direction, and will also
interact directly with the Board of Directors on general financial and corporate
governance issues. This letter is intended to summarize the terms of your
employment.

Base Salary: Your salary will be $250,000.00 per year on an annualized basis;

Annual Incentive Plan You will also be eligible to participate in the annual
incentive plan at a target level of 50% of base salary. Bonus milestones in 2010
will be established on jointly agreed upon operational measures and results;

Long Term Incentive Plan: Effective on the commencement of your employment, you
will be granted incentive stock options to purchase $200,000 of Raser's common
stock. Such options shall vest ratably over three years. The exercise price of
such options will equal the fair market value of Raser's common stock on the
date you commence employment.

Relocation Guidelines; The following relocation benefits are available to you:

1.      One trip for your spouse from Arizona to Utah to assist with the search
for new housing.   2.      One trip per month for you from Utah to Tucson for up
to six months until your family moves to Utah.   3.      Temporary living in
Utah for 3 months in an apartment or extended stay facility subject to Raser's
approval of a budget.   4.      Moving costs for household furnishings,
including packing, moving, unpacking, insurance, and local storage in Utah for
up to 2 months if needed.  

--------------------------------------------------------------------------------

5.      Real estate transactions costs, including realtor fees for sale of home
in Arizona and closing costs for purchase of new home in Utah.   6.      A
one-time payment of $10,000 for incidentals associated with the move.   7.     
If you incur two mortgages (one in Utah and one in Arizona) Raser will cover the
lower of the two for up to six months.  

Benefits: During your interview process you received a packet of Raser benefits
in place for 2010, including health and dental programs, insurance and related
benefits. During our discussions, you elected not to participate in the health
insurance program in the first year. The remaining benefits will be in effect as
of your start date, and you will be eligible for all benefits provided to
Raser's executive officers in the future.

In addition, as a company executive, you will accrue six (6) weeks paid time off
(PTO) per year to include vacation, sick leave and any other time off.

Retention: You will receive a retention payment of $20,000 on an annualized
basis for the first year of employment. This will be paid out pro-rata on a
quarterly basis during your first year of employment.

Change of Control: If there shall be a change of control, such as the sale of
the company, merger or acquisition, and if within one year of such change in
control your employment shall be terminated or if your responsibilities shall be
other than those typically granted to a chief financial officer, or within 60
days of the change of control you elect to terminate your employment with the
company, you will be paid eighteen months base salary as severance within thirty
days of the event giving rise to the right to such payment . In addition,
unvested options will vest completely upon a change of control event, as defined
in this section.

Severance Package: In the event you are terminated for reason other than Cause
or you terminate your employment for Good Reason, the Company will pay to you as
severance one year base salary within thirty days of such termination and all
unvested options of yours will vest in full effective on the date of such
termination. For purposes hereof, a termination for "Cause" will occur if you
are terminated for any of the following reasons: (i) committing fraud against
the Company which results in material damage to the Company ; (ii) improper
disclosure of the Company’s confidential or proprietary information; or (iii)
your failure or inability to perform your duties as CFO after written notice
from the Company to you of, and 30 days to cure, such failure or inability; or
(iv) your conviction (including any plea of guilty or no contest) for any
criminal act that impairs your ability to perform your duties as CFO. For
purposes hereof, a termination for "Good Reason" will occur if you terminate
your employment with the Company within thirty (30) days following the
occurrence of any of the following: (i) a reduction in your then-current base
salary by at least 10% other than as part of a general salary level reduction or
a salary reduction made with your consent, or (ii) a request by the Company to
you to relocate the principal place for performance of Company duties to a
location more than one hundred (100) miles from the Company’s then current
headquarters location, if such change, reduction or relocation is effected
without your consent, or (iii) removal as or demotion from Chief Financial
Officer, a material reduction in duties as Chief Financial Officer, or any
change in reporting structure that results in you reporting to anyone other than
the Chief Executive Officer.

Please be advised that the terms of this offer will expire on February 21, 2010
at 5:00 PM.

This letter is not an employment contract. Should you accept this offer, nothing
contained in this letter will modify the at-will nature of any employment with
Raser, subject to the rights and privileges granted to you in this letter.

--------------------------------------------------------------------------------

John, I believe we offer a terrific opportunity for you to add value to our
business while significantly enhancing your own career growth and development. I
look forward to welcoming you to Raser and initiating a long and mutually
rewarding relationship.

Please sign below, indicating your acceptance and specific start date in March
2010 and fax to me. If you have any questions, feel free to give me a call at
(801) 765-1200.



Sincerely,






/s/ Nicholas Goodman
Nicholas Goodman
CEO, Raser Technologies, Inc.




Accepted and agreed to this 19th day of February 2010.



Anticipated start date of 15th day of March 2010.




/s/ John Perry
__________________________________



John Perry




--------------------------------------------------------------------------------